Wallace, J.
Upon the argument of the demurrer to the complaint, although no doubt Aras entertained that the second ground of demurrer Aras not tenable, it Avas doubted Arliether the first ground was not well taken; and I AA'as inclined to the opinion that the aArermeuts were not sufiieient to show that the plaintiffs had legal capacity to sue, because of the failure to allege the facts shoAving that the circuit court of the city of Richmond liad jurisdiction of the subject-matter of the action, anti of the person of the defendants therein. Section 532, Code Civil Proc., dispenses Avith the necessity of alleging these jurisdictional facts; and the complaint conforms to the requirements of that section by the averments that the judgment AA'hich authorized the plaintiffs to maintain suit in their official character was “duly made.”
The demurrer is therefore overruled, Avith costs.